Citation Nr: 0520843	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  02-05 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
dermatitis of the feet, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).   

Procedural History

The veteran served on active duty from August 1998 until 
January 2000.  

In July 2000, the RO received the veteran's claim of 
entitlement to service connection for dermatitis of the feet.  
In January 2001, the RO received the veteran's claim of 
entitlement to service connection for a psychiatric 
disability, claimed both on a direct basis and as secondary 
to service-connected dermatitis.  The July 2001 rating 
decision which is the subject of this appeal granted service 
connection of dermatitis of the feet.  A noncompensable 
disability rating was assigned.  The July 2001 decision also 
denied the veteran's claim of entitlement to service 
connection of a psychiatric condition.  The veteran disagreed 
with the assigned rating for his service-connected dermatitis 
and the denial of service connection of his psychiatric 
disability and initiated this appeal.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 2002.

In June 2002, the veteran presented sworn testimony at a 
hearing which was chaired by a RO hearing officer.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.  

The matter was previously before the Board in July 2003.  At 
that time it was remanded to the RO via the VA Appeals 
Management Center (AMC) for the completion of additional 
development.  After that development had been completed, the 
AMC, in a January 2005 rating decision, readjudicated the 
veteran's claim.  The claim of entitlement to service 
connection of a psychiatric disorder remained denied.  
Effective October 22, 2004, the veteran was granted an 
increased evaluation for his service-connected dermatitis.  A 
10 percent disability rating was assigned.  As the maximum 
benefit sought has not been granted, entitlement to an 
increased evaluation for service-connected dermatitis also 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993) [when a veteran is not granted the maximum 
benefit allowable under the Rating Schedule, the pending 
appeal as to that issue is not abrogated].  This case has 
been returned to the Board for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is seeking entitlement to an increased rating for 
service-connected dermatitis of the feet, currently evaluated 
as 10 percent disabling.  Additionally, he is seeking service 
connection for a psychiatric disability.  For the reasons set 
out immediately below, the Board has determined that an 
additional remand is required before it can proceed to the 
merits of the veteran's claim.  

1.  Entitlement to an increased disability rating for 
service-connected dermatitis of the feet, currently evaluated 
as 10 percent disabling.  

The Board's November 2003 remand directed that the veteran be 
provided a VA dermatological examination.  Included in the 
Board's instructions was the direction that the examiner 
review the veteran's claims folder in conjunction with 
rendering the medical opinion.  The October 2004 VA 
examination clearly states that none of the veteran's prior 
records were reviewed by the examiner.  

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims held that 
compliance with remand instructions is neither optional nor 
discretionary. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.

Because the RO failed to comply with the Board's remand 
instructions, the case must be remanded so that the requested 
medical opinion regarding the current severity of the 
veteran's dermatitis may be obtained.

2.  Entitlement to service connection for a psychiatric 
disability.  

Social Security Records

Along with a statement in support of the veteran's claim a 
copy of a July 2002 Social Security Administration (SSA) 
disability determination was submitted.  The document 
indicated that the veteran had been determined to be disabled 
due to a psychiatric disorder with a date of onset of June 1, 
2000.  The evidence of record does not include the veteran's 
SSA records or the underlying medical records which were used 
to make that determination.  

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's SSA records have not 
been associated with the claims file.  Therefore, the AOJ 
must obtain the records from SSA pertaining to the veteran's 
claim for SSA disability benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992) [the statutory duty to 
assist includes obtaining records from SSA and giving 
appropriate consideration and weight to such evidence in 
determining whether to award or deny VA disability 
compensation benefits].

Clarification of diagnosis

Pursuant to the Board's previous remand, in October 2004, the 
veteran was referred for a VA examination.  The examiner 
diagnosed schizophrenia.  This appears to be the only such 
diagnosis of record.  

Service connection for a psychosis, such as schizophrenia, 
may be presumed if such disability is manifested to a degree 
of 10 percent within one year from the date of separation 
from a period of qualifying active service lasting 90 or more 
days.  
See 38 C.F.R. §§ 3.307, 3.309 (2004).  However, the 
presumption of service connection may be rebutted if the 
medical evidence of record includes affirmative evidence to 
the contrary which demonstrates that an intercurrent disease 
or injury, and not in-service incurrence, is the source of 
the disease.  See 38 C.F.R. § 3.307(d) (2004).  

In December 2000, less than one year after the veteran's 
separation from service, he began to seek treatment for a 
psychiatric disability, which was then diagnosed as 
depression.  The Board believes that additional clarification 
of the veteran's mental health diagnoses are in order.  

In view of the foregoing, the case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should contact the veteran and 
ask him to identify any VA and non-VA 
provider who has examined or treated him 
for psychiatric and skin disabilities 
during the period from January 2002 to 
the present.  The veteran should be 
provided with release forms and asked 
that a copy be signed and returned for 
each non-VA health care provider 
identified.  VBA should attempt to obtain 
any medical records so identified and 
associate such records with the veteran's 
VA claims folder.

2.  VBA should contact SSA for the purpose of 
obtaining 
any records from that agency that pertain to the 
veteran's                   claim for SSA 
disability benefits.  Any records so obtained                  
should be associated with the veteran's VA claims 
folder.

3.  VBA should schedule the veteran for a 
physical examination in order to 
determine the current nature and severity 
of the service-connected dermatitis of 
the feet.  Such examination should be 
made with reference to the changes in the 
schedular criteria for Diagnostic Code 
7806.  The veteran's VA claims folder 
should be forwarded to the examiner for 
review in connection with the 
examination, and the examiner should 
acknowledge such receipt and review.  The 
report of the examination should be 
associated with the veteran's VA claims 
folder. 

4.  VBA should schedule the veteran for a 
psychological evaluation.  Any 
appropriate diagnostic testing should be 
accomplished.  The examiner should render 
a diagnosis or diagnoses.  A report of 
the examination should be associated with 
the veterans claims folder.

5.  After the completion of the veteran's 
psychological evaluation, the veteran's 
claims folder, including all additional 
evidence obtained, should be referred to 
a board of two VA psychiatrists.  The 
psychiatrists should provide an  opinion 
as to the correct diagnosis or diagnoses 
for the veteran's psychiatric 
disabilities.  

Further, the board of two psychiatrists 
comment as to whether or not the veteran 
manifested the symptoms of a psychosis to 
a degree of 10 percent prior to January 
10, 2001.  If their answer is 
affirmative, the board of two 
psychiatrists should discuss whether or 
not the medical evidence of record 
demonstrates affirmative evidence that 
the psychosis was due to an intervening 
cause rather than to the veteran's 
military service.  

Finally, the board of two psychiatrists 
should render an opinion as it is at 
least as likely as not that any current 
psychiatric disability was incurred in or 
aggravated by the veteran's military 
service.

If the board of psychiatrists deems it to 
be necessary, the veteran should undergo 
examination and/or further diagnostic 
testing.  The board of psychiatrists' 
report should be associated with the 
veteran's VA claims folder.  

6.  VBA should then review the evidence 
of record, including any additional 
evidence obtained, and readjudicate the 
veteran's claim for an increased rating 
for his service-connected dermatitis of 
the feet and entitlement to service 
connection of a psychiatric disability.  
If any of the benefits sought on appeal 
remain denied, VBA should provide the 
veteran with a supplemental statement of 
the case (SSOC).  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


